767 F.2d 1494
UNITED STATES of America, Plaintiff-Appellee,v.Arthur B. AVERY, Sr., and Alisa D. Avery, Defendants-Appellants.
No. 84-3084.
United States Court of Appeals,Eleventh Circuit.
Aug. 12, 1985.

Stuart C. Markman, Tampa, Fla., for A.B. Avery.
Claude H. Tison, Jr., Tampa, Fla., for A.D. Avery.
Robert T. Kennedy, Asst. U.S. Atty., Tampa, Fla., Janis Kockritz, U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellee.
Appeal from the United States District Court for the Middle District of Florida.
ON PETITION FOR REHEARING
(Opinion May 21, 1985, 11 Cir., 1985, 760 F.2d 1219).
Before RONEY and CLARK, Circuit Judges, and SIMPSON, Senior Circuit Judge.
PER CURIAM:


1
On petition for panel rehearing, appellant Arthur Avery urges that we failed to analyze the prosecutor's alleged improper vouching remarks in the context of the entire trial as required by United States v. Young, --- U.S. ----, 105 S.Ct. 1038, 84 L.Ed.2d 1 (1985).  Even assuming the prosecutor's remarks exceeded permissible bounds, we would still conclude that any error was harmless.   United States v. Hasting, 461 U.S. 499, 103 S.Ct. 1974, 76 L.Ed.2d 96 (1983);  United States v. Young, --- U.S. ----, 105 S.Ct. 1038, 1045 n. 10, 84 L.Ed.2d 1 (1985).


2
IT IS ORDERED that the petition for rehearing by appellant Arthur B. Avery, Sr., filed in the above entitled and numbered cause be and the same is hereby DENIED.